884 F.2d 1398
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.BRINDLEY CONSTRUCTION COMPANY, INC., Appellant,v.The UNITED STATES, Appellee.
89-1227.
United States Court of Appeals, Federal Circuit.
Aug. 8, 1989.

Before MARKEY, Chief Judge, COWEN, Senior Circuit Judge, and NEWMAN, Circuit Judge.
DECISION
PER CURIAM.


1
Brindley Construction Company, Inc. appeals from a decision of the Postal Service Board of Contract Appeals, which denied the contractor's claim for reformation of a contract for the construction of a post office on the ground that the contractor made a mistake in its bid.  We affirm the decision on the basis of the Board's opinion, PSBCA No. 2236, 89-1 B.C.A.  (CCH) p 21,296.